Citation Nr: 1445601	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer; and if so, whether service connection is warranted.  

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1968 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in St. Paul, Minnesota.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In December 2004, the RO denied the issue of service connection for prostate cancer; after the Veteran was notified of this decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Evidence compiled since the December 2004 rating decision denying service connection for prostate cancer relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer or erectile dysfunction manifested in-service or that the Veteran was exposed to Agent Orange during service.   


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied service connection for prostate cancer is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2013).

2.  Evidence relevant to the claim for service connection for prostate cancer received since the December 2004 rating decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Prostate cancer was not incurred, and may not be presumed to have been incurred, during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

4.  Erectile dysfunction was not incurred during service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case the notice requirements were accomplished in a letter dated in December 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claim of service connection (including the information and evidence to be submitted by him and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  He was also apprised of the criteria for service connection on a secondary basis.

VA has also complied with its duty to assist.  Service records, VA medical records, and private medical records have been obtained and are in the claims file.  In addition, the Veteran testified regarding his claims before the undersigned Veterans Law Judge during an August 2013 Travel Board hearing.  During that hearing the Veteran was assisted by an accredited representative of the Vietnam Veterans of America.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's symptoms and whether there was a relationship to service or any incident of service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  Neither the representative nor the Veteran has suggested there was any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The Board notes that the Veteran was not provided a VA examination but finds that one is not needed based on the Veteran's contentions; which are that his prostate cancer began long after his separation from service and is related to his claimed exposure to Agent Orange; and that his erectile dysfunction began long after his separation and is a residual of his surgery for prostate cancer.

II.  New and material evidence

In a rating decision in December 2004 the RO denied the issue of service connection for prostate cancer on the grounds that there was no record of prostate cancer in service treatment records; and that the Veteran did not set foot on land in Vietnam.  After appropriate notice of these decisions and of his appeal rights, the Veteran did not perfect an appeal within the statutory timeframe, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In November 2010 the Veteran filed a new claim for service connection for prostate cancer; and for associated erectile dysfunction.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence of record at the time of the December 2004 rating decision included service treatment records; VA and private medical records; photos and military history records; and copies of letters written by the Veteran during his Vietnam war era service.

Evidence added to the record since the December 2004 rating decision includes, in pertinent part, an excerpt from a 2011 "Executive Summary" regarding Agent Orange contamination in Da Nang Harbor, and a copy of third party correspondence dated in April 2011 regarding Agent Orange contamination in Da Nang Harbor. 

This evidence is new since it was not of record at the time of the 2004 denial, and material as it, on its face, raises a reasonable possibility of substantiating the claim for service connection for prostate cancer.  New and material evidence having been presented, the claim is reopened.  

III.  Service connection

Having reopened the claim for service connection for prostate cancer based on new and material evidence, the Board has jurisdiction to review the merits of the claims for service connection de novo, based on the whole record.  Since the RO also considered the appeal on its underlying merits, there is no prejudice to the Veteran by the Board doing so was well.  

The Veteran seeks service connection for prostate cancer (and residual erectile dysfunction) due to Agent Orange exposure; which he maintains occurred during his service on the U.S.S. DEHAVEN when it was situated in Da Nang Harbor.  During his 2013 Board hearing he testified that he was a Quartermaster and was either outside on the bridge wings or inside the pilot house with the doors open so any winds would have carried in the vapors.  See Hearing Transcript, p. 11.  He also submitted an excerpt from an "Executive Summary" regarding Agent Orange contamination in Da Nang Harbor; a copy of third party correspondence dated in April 2011 regarding Agent Orange contamination in Da Nang Harbor; and a copy of a responsive e-mail, dated in July 2013, from an academician who states that "it is as likely, as not, that [the Veteran's] early onset prostate cancer was linked to Agent Orange exposure."  The Veteran emphatically waived review by the agency of original jurisdiction of this evidence.  See August 2013 Waiver from Veteran.

Private medical records (including a biopsy report) dated in July 2004 confirm a diagnosis of prostate cancer.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  There is also a presumption of service connection for those diseases listed at 38 C.F.R. § 3.309(e) for veterans exposed to Agent Orange during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Service connection based on aggravation may not be awarded unless a pre-aggravation baseline level of disability is first established.  

Under 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  This does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a veteran went ashore.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  They do not include open deep-water harbors such as those at Da Nang; which are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  38 C.F.R. § 3.307.  See also M21-1MR, Part IV, Subpart ii, 2.C.10.k; and M21-1MRv.ii.1.H.28.h (Revision ID 464).

The Board is charged with the duty to assess the credibility and weight given to the lay and medical evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When determining the weight of the lay evidence the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Preliminarily, the Board notes that any of its prior decisions purporting to concede Agent Orange exposure based on shipboard service in Da Nang Harbor, are inconsistent with the Secretary's current position (set out below), and not recognized as establishing precedent.  See 38 C.F.R. § 20.1303 regarding nonprecedential nature of Board decisions.  See also representative's acknowledgement during the Veteran's 2013 Board Hearing, to wit: "In referring to those two decisions, obviously they did not set precedence."  August 2013 Board Hearing Transcript, p. 27.

As for the merits of the Veteran's claim, service connection on a direct basis is not warranted as there is no allegation or evidence of prostate cancer during active duty service.  In fact, there is no allegation or evidence of prostate cancer until July 2004; more than 30 years after the Veteran's separation from active military service; and there is no evidence of record to the contrary.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The weight of the evidence is therefore against service connection for prostate cancer under 38 C.F.R. § 3.303(a) and (d) and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

As for service connection for prostate cancer as due to Agent Orange exposure, military records confirm that the Veteran served on active duty from April 1968 to January 1972.  They also confirm that he was assigned to the U.S.S. DEHAVEN (DD-727) from October 1968 to October 1970; and to the U.S.S. EVERSOLE (DD-789) from October 1970 until January 1972.  There is no allegation or evidence that the Veteran served on any ship, other than these two Blue Water vessels, during his active duty service.  

Neither the U.S.S. DEHAVEN (DD-727) or the U.S.S. EVERSOLE (DD-789) is on the list of Blue Water ships identified by VA as eligible for the presumption of Agent Orange herbicide exposure based on operations of the Veteran's ship (see http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm); except for personnel that served on the U.S.S. DEHAVEN (DD-727) on "September 1, 1963," or in "early March 1967;" or aboard the U.S.S. EVERSOLE (DD-789) on "July 25, 1972."  The Veteran was not in military service, and so was not present on these ships, during these specified timeframes.  

Additionally, and as stated before, VA has expressly determined that the presumption of Agent Orange exposure does not apply to any Blue Water vessel situated in DaNang Harbor.  M21-1MR, Part IV, Subpart ii, 2.C.10.k.  Accordingly, the evidence must show the Veteran was exposed to herbicides during military service in order to receive disability compensation for diseases related to Agent Orange exposure.  These claims are decided on a case-by-case basis.  

The Veteran does not allege, and the evidence does not show, that he ever set foot in the Republic of Vietnam; or that he served aboard a ship that operated on the inland waterways of Vietnam.  Instead, he contends that he was exposed to Agent Orange runoff and/or drift by his mere presence on the U.S.S. DEHAVEN when it was situated in DaNang harbor.

As for the Veteran's current assertion that he inhaled drifting Agent Orange vapors while topside in DaNang Harbor (see Transcript, pp. 11-12), the Board notes that he conversely proclaims that he has absolutely no memory of his time in that harbor.  See, e.g., Hearing Transcript, p. 25.  In light of his conflicting statements the Board finds that the Veteran is not credible on this point.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (providing that the credibility of a witness can be impeached by a showing of inconsistent statements).  

As for the proposition advanced in the 2011 third party letter; the "Da Nang Harbor Report;" and the other excerpts/articles submitted by the Veteran (that servicemen on Blue Water vessels in DaNang Harbor should be presumed to have been exposed to Agent Orange because those ships "were surrounded by a floating mass of dioxin-laden herbicide clinging to oil, particulates, and debris on the water's surface" and that "crews on ships in DaNang Harbor were exposed to toxic atmosphere" or exposed to dioxin through ingestion or absorption of harbor water and/or harbor water fish and shellfish), the fact remains that the Secretary has not extended the presumption of herbicide exposure to those aboard ship in Da Nang Harbor.  Arguments, no matter how compelling they may seem, to extend the presumption of exposure, carry no weight in this context.  The authority to extent that presumption does not rest with the Board.  

Further, because the Veteran has no credible recollection of his time in Da Nang Harbor, there is no reasonable basis in the evidence to conclude that the means of exposure described in the documents the Veteran submitted apply to his particular circumstances.  

The Board accordingly finds that the weight of the evidence is against a finding that this Veteran, (who admits that he never stepped foot in Vietnam, whose closest proximity to land was while aboard ship in Da Nang Harbor, and whose theory of exposure has not been accepted by the Secretary for purposes of presumptively establishing exposure), was exposed to Agent Orange during service.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Service connection for prostate cancer under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.  

As for service connection for erectile dysfunction, there is no allegation or evidence of any dysfunction until 2004; more than 30 years after service.  Service connection for erectile dysfunction under the provisions of 38 C.F.R. § 3.303(a) is therefore not warranted.  As for service connection for a disorder first diagnosed after service, according to the Veteran himself, his erectile dysfunction did not arise until after his surgery for prostate cancer and is related to that surgery; and there is no allegation or evidence to the contrary.  Service connection under 38 C.F.R. § 3.303(d) is therefore likewise not warranted; and, since the Veteran is not service-connected for a prostate disorder/prostate cancer, service connection for erectile dysfunction on a secondary basis under 38 C.F.R. § 3.310 is not warranted.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for prostate cancer is reopened.   

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


